Citation Nr: 1024690	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  03-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a compensable evaluation for herpes simplex.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in March 2004, December 2004, and December 2007 for 
further development.  Other issues which had previously been on 
appeal with the current issue were disposed of before the 
December 2007 remand.  

The Veteran presented testimony at a Board hearing in May 2004, 
and a transcript of the hearing is associated with his claims 
folder.  


FINDINGS OF FACT

1.  The Veteran's service-connected  herpes simplex is comparable 
to a painful scar.  

2.  The Veteran's herpes simplex does not produce exudation or 
itching constantly, or extensive lesions or marked disfigurement.  

3.  Twenty to 40 percent of the Veteran's entire body or 20 to 40 
percent of exposed areas are not affected by herpes simplex; and 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is not required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for herpes 
simplex are met, effective from August 26, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran the required notice through January 
2003, December 2004, and February 2008 letters to the Veteran.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that these letters were sent to the 
Veteran after the November 2000 decision that is the basis for 
this appeal.  In this case, however, that decision was already 
made by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated at 
the time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right to 
content-complying notice and proper subsequent VA process, which 
he has received in this case.  The notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in February 
2008, in compliance with the Board's December 2007 remand order.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 1999, 
2003, 2005, and 2009; and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  The RO's actions on remand complied with the Board's 
March 2004, December 2004, and December 2007 remands by 
undertaking the development ordered.  The representative argues 
in April 2010 that another remand is required because the VA 
examiner in 2009 did not indicate how much of the Veteran's 
exposed area was affected by his herpes simplex.  However, the 
record reflects that it affects only his genital, pubic, and 
upper thigh area, which are not exposed areas.  Remand is not 
required.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Separate diagnostic codes 
identify the various disabilities. 38 C.F.R. Part 4.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period. Fenderson, 12 Vet. App. at 126-
28.  The Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted.

Rating criteria for rating skin disease has changed during the 
course of the claim.  Both the old and the new criteria are 
applicable, but the new criteria can not be applied before its 
effective date of August 30, 2002.  Where both sets of criteria 
are applicable, and one is more favorable, the more favorable 
criteria applies.  The criteria are located at 38 C.F.R. § 4.118 
(2002, 2005).  Another change of rating criteria, which took 
place effective October 23, 2008, is not applicable.  The 
rulemaking specifically limited the applicability to claims filed 
on or after October 23, 2008, see 73 Fed. Reg. 54,708 (Sept. 23, 
2008), and the Veteran's claim was filed before then.

The Veteran's disability is rated under Diagnostic Code 7819, 
which is for new benign growths of the skin.  The Code indicates 
to rate as scars, disfigurement, etc.  Also, they can be rated as 
eczema, dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under Diagnostic Code 7806 as it was codified prior to August 30, 
2002, eczema is rated zero percent with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface or 
a small area.  A 10 percent rating is assigned for eczema with 
exfoliation, exudation or itching that involves an exposed 
surface or an extensive area.  The next higher rating of 30 
percent is assigned where exudation or itching is constant, or 
where there are extensive lesions or marked disfigurement.  The 
highest rating of 50 percent is assigned where there is 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or the disorder is exceptionally 
repugnant.

Effective August 30, 2002, Diagnostic Code 7806 provides a zero 
percent rating for dermatitis or eczema, affecting less than five 
percent of the entire body or less than five percent of exposed 
areas affected, and; no more than topical therapy is required 
during the past q12 month period.  A 10 percent rating is 
assigned where at least five percent but not more than 20 percent 
of the entire body is affected, or at least 5 percent, but less 
than 20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than six weeks during the past twelve month period.  A 30 percent 
rating is assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required for a total duration of six weeks or more, but not 
constantly, during the past twelve month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past twelve month period.

Under old 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002), scars 
which are superficial and poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  Scars which are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Other scars shall be rated on the limitation 
of function of any part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Under new 38 C.F.R. § 4.118, Diagnostic Code 7803 provides a 10 
percent rating for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Under new Diagnostic 
Code 7804, scars, superficial, painful on examination are rated 
10 percent disabling.  Note (1) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  Under 
new Diagnostic Code 7805, scars, other, are to be rated based on 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

There was a VA examination in 1999.  At that time, the Veteran's 
penis showed no skin lesions.  He was clear.  He had been treated 
for herpes simplex with topical medications and oral acyclovir.  
On VA examination in 2003, it was noted that the Veteran's 
genitalia had been involved.  He had been treated with acyclovir 
and Zovirax and herpes upsets would occur every 1-2 months and 
would last about 10-12 days and be more painful and tender.  
There would be more vesicles appearing, and some would be 
purulent.  Early on it involved the shaft of the penis, but now 
it had extended to the scrotum and the adjacent upper thigh.  On 
examination, no vesicles were seen.  However, those areas that 
had been involved in the past had lesions.  Those areas were 
somewhat hypopigmented.  The diagnosis was chronic herpes 
simplex.  

On VA examination in 2005, the Veteran reported that he had been 
taking Acyclovir for suppression of herpes simplex.  
Nevertheless, he would have outbreaks every 2-3 months.  On 
examination, there were 3 or 4 resolving papulovesicles on his 
right proximal penile shaft and 3 to 4 more on his left distal 
shaft.  In addition, there were sequela of healing lesions in the 
pubic hair area.  The diagnosis was apparent herpes simplex virus 
on the penis and in the pubic hair area.  The percent of exposed 
skin affected was zero percent.  

On VA examination in 2009, the Veteran reported that he had 
required treatment with acyclovir in the past 12 months.  He was 
using it three times a day.  It was systemic but it was not a 
corticosteroid or an immunosuppressive drug.  He reported that he 
had outbreaks 4-5 times per month that would last from 5-10 days.  
The last outbreak was 2 days ago.  He had vesicular lesions 
present.  The examiner stated that less than 5 percent of the 
total body area was affected.  He currently had 3 small vesicular 
lesions on the shaft of his penis, a 2 mm papule on the pubic 
area, and slightly hypopigmented macular lesion on his mid upper 
pubic area.  The diagnosis was genital herpes with active 
lesions.  

After reviewing the evidence, the Board feels that the Veteran's 
herpes simplex warrants the assignment of a 10 percent rating 
under Diagnostic Code 7804.  His symptoms are comparable to a 
painful scar as they are present often and painful and affect the 
skin.  In fact, he now has scarring or lesion in the area 
affected.  Accordingly, at least a 10 percent rating is 
warranted.  In recognition of the nature of skin disorders which 
have flare-ups followed by periods of remission of symptoms, the 
Board believes it reasonable to view the level of impairment to 
be effectively the same throughout the period contemplated by the 
appeal; that is, from August 26, 1999.  Fenderson. 

Ten percent is the maximum assignable under Diagnostic Code 7804, 
so other Diagnostic Codes will be considered.  Assignment of a 10 
percent rating under either old or new Diagnostic Code 7803 at 
the same time as Diagnostic Code 7804 would be pyramiding, as 
overlapping symptoms of pain are present.  The criteria for a 
higher rating under either old or new Diagnostic Code 7806 are 
not met.  The Veteran does not have exudation or itching 
constant, extensive lesions, or marked disfigurement.  Nor does 
he have 20 to 40 percent of his entire body or 20 to 40 percent 
of exposed areas affected; and systemic therapy such as 
corticosteroids or other immunosuppressive drugs is not required 
for a total duration of 6 weeks or more during the past year.  
These conclusions are reached based upon the evidence above.  

In light of the above, a 10 percent rating under Diagnostic Code 
7804 is warranted, but a rating higher than that is not.  The 
Board has reviewed both versions of the rating schedule and can 
find no other code which is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

The possibility of an extraschedular rating has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran testified in May 2004 that he had to 
leave work on occasion because his herpes would get to the point 
where he could not be around his co-workers.  However, the 
symptoms associated with the Veteran's disability appear to fit 
squarely within the applicable rating criteria.  As such, 
extraschedular consideration is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

The preponderance of the evidence is against a rating higher than 
10 percent and there is no doubt to be resolved. 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

A 10 percent rating is warranted for herpes simplex, effective 
from August 26, 199.  To this extent, the appeal is granted, 
subject to laws and regulations applicable to the payment of VA 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


